DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
The examiner notes prior art documents:
Nakajima: (20080306739) discloses a source separation system using simultaneous probability in order to estimate source signals (para. 10).

Sharma (US 20140142958 A1) discloses a microphone array audio system and teaches that the relative positions of the microphones (ie. the position X of the microphone array) are dynamically determined through the use of watermarks (para. 173).

Lunner et al (US 20190174237 A1) teaches that a microphone array in vehicles can implement  SLAM in order to sense the environment para. 37.

Jackson (US 20190114489 A1) teaches microphone arrays in cars that implement SLAM (para. 33) in in monitoring the environment in addition to other factors including car position and velocity (para. 81).

Oxford teaches that relative microphone positions (ie. the position of the array) within a source detecting microphone array can be determined can be used as a constraint in detecting sources (para. 194: The performance of a speakerphone (such as   
Where Oxford discloses ‘as a function of frequency’,  where, when implemented in a digital processor, requires the processor be aware of the particular frequency band/bin and a corresponding frame index (clocking signal) as that is the  mechanism by which a digital processor will recognize the above constraints as a function of frequency. 

NPL document: SIMULTANEOUS LOCALIZATION OF MULTIPLE SOUND SOURCES USING BLIND ADAPTIVE MIMO FILTERING to Buchner teaches the use of blind adaptive mimo filtering used to estimate a TDOA (ABSTRACT) between input signals.  Where the TDOA is analogous to a relative positioning of each microphone which is ‘a position of the array’ of microphone inputs.

The sound source signals and recorded signals as processed by the configured estimation unit/computer for microphone array position estimation (claims 1, 5,6) are drawn to the logical processing structure defined in fig. 1, which defines the sound source signals output from 7, the recorded signals output from 8, as processed by subsequent stages 13-17, where the estimation units is drawn to the structure of a digital processor receiving sound source signals and recorded signals from a microphone array.  Where the required ADC stages are read as inherently part of stage 15, in order to feed the appropriate format of signals into stage 16.

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record 
The following is an examiner’s statement of reasons for allowance:  
While the various prior arts disclose separately: 

a vehicle audio system using a microphone array and a SLAM technique to detect audio sources, the use of simultaneous probability to detect sources, the various systems to detect the ‘microphone array position’ dynamically including through watermarks or TDOA, further using said microphone position as a constraint in solving the audio sources (relative to audio frequency);

an obvious combination of the prior art does not disclose the totality of the claimed signal processing in claims 1, 5, and 6, in view of the signals defined in fig. 1 of applicant’s specification.

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  





The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
May 7, 2021